Title: Charles-Guillaume-Frédéric Dumas to the American Commissioners, 3 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


M.,
Lahaie 3e Mars 1778.
Ma derniere étoit du 21e fevr. Elle vous portoit, outre les Extraits et dépêches ministrales de Lisbonne, Ratisbonne, Vienne, Berlin, Dantsic et Petersbourg, un autre Extrait de la Lettre de mes amis d’Amsterdam, sur lequel j’espere que vous me favoriserez d’une prompte réponse, par rapport à son double objet, surtout quant aux listes et directions qu’ils demandent, et aussi, si vous, Messieurs, ou Mr. Wm. Lee, ou d’autres veulent profiter de cette occasion et s’interesser pour une portion dans cette souscription, qui est importante par les grandes et heureuses suites qu’elle pourra avoir. II y a longtemps que je prêche ces Messieurs d’Amsterdam sur leur timidité; je craignois qu’ils ne s’en défissent pas si vite; et ils m’ont fort agréablement surpris par ce bon commencement. Il sera bon aussi que je sache que dire, répondre et faire, quant à l’ entreprise de Mr. J.P.M., pour le plus grand bien de la chose, si elle vous interesse. On a lancé depuis peu un beau vaisseau à Amsterdam, sous pavilion de france, appellé l’Indien, de 186 pieds de long, portant 44 pieces de canon, dont 28 de 36 lb. Je l’ai vu sur le chantier deux fois, en lui donnant ma bénédiction: car sa physionomie me revenoit.
Je fus vendredi passé à Leide chez notre ami le Gazettier. Il m’a montré une Lettre que lui a écrite, le 24 Janv., Mr. le Comte Marulli, Ministre du Grand Duc de Toscane à Bologne; et avec sa permission j’en ai extrait ce passsage: “Donnez nous, Monsieur, de bonnes et circonstanciées nouvelles des colonistes en Amérique; car tout le monde ici est porté pour la juste cause d’un peuple si courageux.” Je me suis fait donner l’adresse de ce brave homme avec tous ses titres; et comme je sais que le Congrès a déjà fait quelques démarches auprès du Grand Duc, entr’autres par une Lettre, pour lier apparemment quelque commerce avec la Toscane, si vous voulez que j’entre en correspondance avec un homme de cette Cour-là si bien disposé pour vous, vous n’avez qu’à dire, je le ferai aisément par le moyen de notre ami le Gazettier; si vous voulez avoir son adresse, je vous l’enverrai. Voici des vers tout récemment faits à Vienne sur l’ordre de la toison envoyé par la Cour de Vienne à l’Electeur palatin:

En tout temps, en tout lieu, la toison des brebis
Jusqu’ici du tondant avoit fait les profits.
Mais dans ce moment-ci, par un trait tout nouveau,
Le tondeur au tondu en a fait le cadeau.
Voici d’autres Extraits des dépêches hollandoises de nos ministres. Si vous en êtes aussi content que le Substitut, à qui j’en donne toujours des copies pareilles, j’aurai lieu de ne pas regretter ma peine.
J’ai reçu avec bien du plaisir la Lettre de Mr. Lee du 22 fevr., et j’ai écrit en conséquence à l’Officier en question. Le plus court, pour débarrasser le congrès de ces importunités, seroit d’insérer sa résolution dans les gazettes. Je n’en ferai rien pourtant, jusqu’à ce que vous me l’ordonniez, de peur que vous n’approuvassiez pas cette publication. Quand Mr. Wm. Lee sera de retour de Nantes, il sera bon et nécessaire qu’il lise l’Extrait d’Amsterdam du 19, dans ma Lettre du 21 fevr. car la proposition de mes amis est une suite de la sienne.
Paris à l’hon. Commission Pl. des E.U. de l’A.S.
